Exhibit 10.2

 

SHAREHOLDERS’ AGREEMENT

 

THIS Shareholders’ Agreement, (this “Agreement”), dated as of January 25, 2015,
is entered into by and among Lakes Entertainment, Inc., a Minnesota corporation
(“Parent”), The Blake L. Sartini and Delise F. Sartini Family Trust (the
“Company Stockholder”) and each of the shareholders of Parent listed on Schedule
I to this Agreement (collectively, the “Parent Shareholders” and, together with
the Company Stockholder, the “Shareholders”).

 

WHEREAS, contemporaneously with the execution of this Agreement, Parent, LG
Acquisition Corporation, a Nevada corporation and a wholly owned subsidiary of
Parent (“Merger Subsidiary”), Sartini Gaming, Inc., a Nevada corporation (the
“Company”) and the Company Stockholder, are entering into an Agreement and Plan
of Merger, dated as of the date hereof (the “Merger Agreement”), providing,
among other things, for the merger of Merger Subsidiary with and into the
Company (the “Merger”);

 

WHEREAS, as more fully described in the Merger Agreement, at the effective time
of the Merger (the “Effective Time”), outstanding shares of the Company’s
capital stock, including those held by the Company Stockholder, are being
converted into the right to receive shares of common stock, $0.01 par value per
share, of Parent (the “Parent Common Stock”), on the terms and conditions set
forth in the Merger Agreement;

 

WHEREAS, as a condition of and an inducement to the Parent’s and Merger
Subsidiary’s willingness to enter into the Merger Agreement, Parent and Merger
Subsidiary have required that the Company Stockholder enter into this Agreement;

 

WHEREAS, as a condition of and an inducement to the Company’s and the Company
Stockholder’s willingness to enter into the Merger Agreement, the Company and
the Company Stockholder have required that Parent and the Parent Shareholders
enter into this Agreement; and

 

WHEREAS, Parent, the Company Stockholder and each Parent Shareholder desire, for
their mutual benefit and protection, to enter into this Agreement to set forth
their respective rights and obligations with respect to the affairs of Parent
following the Merger.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.       Definitions. For the purposes of this Agreement, capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to them as set forth below, or if not set forth below, as set forth in
the Merger Agreement:

 

“Additional Owned Shares” means all shares of Parent Common Stock and any other
equity securities of the Parent that are (i) beneficially owned by a Shareholder
or any of its Affiliates and (ii) acquired after the Effective Time and prior to
the termination of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Affiliate” has the meaning set forth in the Merger Agreement; provided,
however, that Parent shall be deemed not to be an Affiliate of any Shareholder.

 

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board” means the board of directors of Parent.

 

“Covered Shares” means, with respect to a Shareholder, such Shareholder’s Owned
Shares and Additional Owned Shares.

 

“Director Designee” means, as of the Effective Time, the Initial Designees, and
thereafter the individuals designated pursuant to and in accordance with Section
2(c).

 

“Independent” means, when used to describe a person, that such person qualifies
as an “independent director” (as such term is defined in NASDAQ Equity Rule
5605(a)(2)) with respect to Parent and meets the minimum requirements to serve
on Parent’s audit committee and compensation committee under NASDAQ Marketplace
Rules, in each case as amended from time to time.

 

“Initial Designees” has the meaning set forth in Section 2(b).

 

“Margining of Shares” means the pledge of Covered Shares as collateral for
indebtedness but not the subsequent exercise of rights with respect to such
collateral following a call of such indebtedness.

 

“MBCA” means the Minnesota Business Corporation Act, as amended.

 

“Nominating Committee” means the Corporate Governance Committee of Parent, or
any successor committee thereof responsible for the nomination of candidates for
election to the Board.

 

“Owned Shares” means all shares of Parent Common Stock and any other equity
securities of the Parent which are beneficially owned by a Shareholder or any of
its Affiliates as of the Effective Time.

 

“Proxy” has the meaning set forth in Section 3(b).

 

“Transfer” means, with respect to a security, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such security or the beneficial ownership thereof, the offer to
make such a transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing (other than with respect to the Margining of Shares in compliance with
Section 3(f)). As a verb, “Transfer” shall have a correlative meaning.

 

Section 2.         Board Composition.

 

(a)     Size of the Board. From and after the Effective Time for the remainder
of the term of this Agreement, the Board shall be comprised of seven directors.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Board Nominees. At the Effective Time, Parent shall appoint to the Board
the seven directors designated pursuant to, and in accordance with, Section 1.9
of the Merger Agreement (the “Initial Designees”). Parent shall, beginning with
Parent’s 2015 annual meeting of shareholders and continuing for the term of this
Agreement, subject to applicable law, include each of the Director Designees in
the slate of nominees recommended by the Board to the shareholders of Parent,
and included in the related Parent proxy statement (if applicable), for election
to the Board at any annual or special meeting of shareholders of Parent at which
directors are to be elected.

 

(c)     Director Designees.

 

 (i)     From and after the Effective Time for the remainder of the term of this
Agreement:

 

(A)     Lyle Berman shall (I) designate Timothy Cope (or another director
designated by Mr. Berman in the event that Mr. Cope is no longer willing or able
to be designated for nomination) and (II) have the right to designate two (but
not more than two) additional individuals, one of whom may be Mr. Berman (except
as provided in Section 3 of the NOL Preservation Agreement), for nomination by
the Board for election as directors of Parent (at least one of whom shall be
Independent); provided, that, in the absence of any such designation, the
Initial Designees appointed pursuant to Sections 1.9(b)(i) and (iii) of the
Merger Agreement (or any replacement thereof designated pursuant to this Section
2(c)(i)(A)) shall be nominated if still eligible to serve;

 

(B)     the Company Stockholder shall have the right to designate three (but not
more than three) individuals for nomination by the Board for election as
directors of Parent (at least two of whom shall be Independent); provided, that,
in the absence of any such designation, the Initial Designees appointed pursuant
to Sections 1.9(b)(ii) and (iv) of the Merger Agreement (or any replacement
thereof designated pursuant to this Section 2(c)(i)(B)) shall be nominated if
still eligible to serve; and

 

(C)     Mr. Berman and the Company Stockholder shall have the right to jointly
designate one (but not more than one) individual for nomination by the Board for
election as a director of Parent (who shall be Independent); provided, that, in
the absence of any such designation, the Initial Designee appointed pursuant to
Section 1.9(b)(v) of the Merger Agreement (or any replacement thereof designated
pursuant to this Section 2(c)(i)(C)) shall be nominated if still eligible to
serve.

 

provided further, that, notwithstanding the foregoing, in the event that in the
future Mr. Berman is unwilling or unable to provide his designees as provided
above, Mr. Berman’s rights of designation pursuant to Section 2(c)(i) shall
thereafter be exercised by the Nominating Committee.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     With respect to each person designated pursuant to Section 2(c)(i),
each Director Designee and the designating party shall promptly provide to the
Nominating Committee completed director questionnaires and any other information
that the Nominating Committee may reasonably request. In the event the
Nominating Committee determines reasonably and in good faith that a Director
Designee that is required to be Independent under Section 2(c)(i) is not
Independent, or that any Director Designee is otherwise ineligible to serve, the
Nominating Committee will inform the designating party and the Director Designee
of its determination and the basis therefor in writing and in reasonable detail
and will allow a reasonable opportunity for the designating party and the
Director Designee to evaluate the determination, including through meetings and
discussions with the Nominating Committee regarding the circumstances of the
Director Designee’s Independence or eligibility to serve, as applicable.
Following such discussions, if the Nominating Committee, acting reasonably and
in good faith and not in any manner constrained from exercising its fiduciary
duties, has not reversed its determination that the Director Designee is not
Independent or is otherwise ineligible to serve, then, (x) in the case of a
Director Designee who has been submitted for nomination, the designating party
shall submit a replacement Director Designee for consideration by the Nominating
Committee in accordance with the requirements of Section 2(c)(i) promptly after
notification from the Nominating Committee that a replacement Director Designee
is required, or (y) in the case of a Director Designee who is an incumbent
director, such Director Designee will, if requested by the Nominating Committee,
promptly tender his or her resignation from the Board, and the resulting vacancy
will be filled pursuant to Section 2(c)(i) or 2(d), as applicable.

 

(d)     Board Vacancies. From and after the Effective Time for the remainder of
the term of this Agreement, if at any time between annual meetings of
shareholders of Parent, a director seat to which a Director Designee has been
appointed or elected becomes vacant (whether due to the resignation, removal or
death of a director), Parent shall use its commercially reasonable efforts to
cause such vacancy to be filled by another Director Designee designated by the
applicable designating party in accordance with Section 2(c).

 

(e)     Board Chairman. From and after the Effective Time for the remainder of
the term of this Agreement, Parent shall, subject to applicable law and the
requirements of NASDAQ, cause Blake Sartini to be elected to serve as Chairman
of the Board to the extent that Mr. Sartini continues to serve as a director of
Parent.  In such capacity, Mr. Sartini shall have the duties and powers commonly
incident to the position of chairman of the board of a public company as
specified in the By-Laws of Parent (as amended from time to time) and shall also
perform such other duties and have such other powers as the Board shall
designate from time to time.

 

(f)     No Liability for Election of Recommended Directors. No Shareholder, nor
any Affiliate of any Shareholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of Parent, nor shall any
Shareholder have any liability as a result of voting for any such designee in
accordance with the provisions of this Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

Section 3.        Voting Agreement.

 

(a)     Shareholder Vote. From and after the Effective Time for the remainder of
the term of this Agreement, at any meeting of the shareholders of Parent,
however called, or at any adjournment thereof, or in any other circumstance in
which the vote, consent or other approval of the shareholders of Parent is
sought in respect of the election or removal of directors, each Shareholder
shall, and shall cause any other holder of record of its Covered Shares to, (x)
appear at each such meeting or otherwise cause all of such Shareholder’s Covered
Shares that it beneficially owns as of the record date for such vote to be
counted as present thereat for purposes of calculating a quorum and (y) vote (or
cause to be voted), or execute and deliver a written consent (or cause a written
consent to be executed and delivered) covering, all of such Shareholder’s
Covered Shares:

 

(i)      in favor of any nominee or director recommended by the Board to be
nominated for election to the Board; and

 

(ii)      against the removal from the Board of any director previously
nominated for election by the Board (unless such removal is recommended by the
Board in compliance with the terms of this Agreement).

 

(b)     Irrevocable Proxy. Concurrently with the execution of this Agreement,
each Shareholder agrees to execute and deliver to Parent an irrevocable proxy in
the form attached as Exhibit A hereto (subject to the proviso to this sentence,
each, a “Proxy”), which shall be irrevocable to the extent permitted by
applicable law, covering all such Shareholder’s Covered Shares; provided,
however, that, in the event that the number of such Shareholder’s Covered Shares
are modified, including due to the acquisition of Additional Owned Shares, such
Shareholder may (and, promptly upon any request by Parent, shall) execute and
deliver to Parent an irrevocable proxy in the form attached as Exhibit A hereto,
except that the definition of “Covered Shares” therein will be updated
accordingly, and, upon delivery of such new proxy to Parent, Parent will destroy
the existing Proxy and such new proxy will be deemed the Proxy for the purposes
of this Agreement. Each Shareholder hereby represents to Parent that, except for
the proxies pursuant to the Parent Voting Agreements, any proxies heretofore
given in respect of such Shareholder’s Covered Shares are not irrevocable and
that any such proxies are hereby revoked, and such Shareholder agrees to
promptly notify Parent of such revocation. Each Shareholder hereby affirms that
its Proxy is given in connection with the execution of the Merger Agreement and
that such irrevocable proxy is given to secure the performance of the duties of
such Shareholder under this Agreement. Each Shareholder hereby further affirms
that its Proxy is coupled with an interest and may under no circumstances be
revoked. Each Shareholder hereby ratifies and confirms all that such irrevocable
proxy may lawfully do or cause to be done by virtue hereof. Without limiting the
generality of the foregoing, such irrevocable proxy is executed and intended to
be irrevocable in accordance with the provisions of Section 302A.449 of the
MBCA. If for any reason the proxy granted herein is not irrevocable, each
Shareholder agrees to vote such Shareholder’s Covered Shares in accordance with
Section 3(a) hereof.

 

(c)     The parties agree that this Agreement is a voting agreement created
under Section 302A.455 of the MBCA.

 

(d)     Other Matters. Except as expressly set forth in Sections 3(a), 3(b) and
3(c), the Shareholders will be entitled to vote their Covered Shares in their
discretion on any other matter submitted to or acted upon by the shareholders of
Parent.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(e)     No Disposition or Adverse Act. Each Shareholder hereby covenants and
agrees that, except as contemplated by this Agreement and the Merger Agreement,
such Shareholder shall not (i) Transfer or enter into any agreement for or
consent to any Transfer of any or all of such Shareholder’s Covered Shares or
any interest therein without providing five (5) Business Days’ prior written
notice of such proposed Transfer to the Parent (and, prior to the Effective
Time, the Company) specifying that such Transfer complies with this Agreement
and all applicable securities laws, (ii) except for the proxies granted pursuant
to the Parent Voting Agreements, grant any proxy, power-of-attorney or other
authorization or consent in or with respect to any or all of such Shareholder’s
Covered Shares, (iii) deposit any or all of such Shareholder’s Covered Shares
into a voting trust or, except for a Parent Voting Agreement, enter into a
voting agreement or arrangement with respect to any or all of such Shareholder’s
Covered Shares or (iv) take any other action that would in any way restrict,
limit or interfere with the performance of such Shareholder’s obligations
hereunder or the transactions contemplated hereby or by the Merger Agreement.
Any attempted Transfer of any Shareholder’s Covered Shares or any interest
therein in violation of this Section 3(e) shall be null and void. Nothing in
this Section 3(e) shall prohibit a Transfer of a Shareholder’s Covered Shares by
such Shareholder: (i) if such Shareholder is an individual: (A) to any member of
such Shareholder’s immediate family or to a trust for the benefit of such
Shareholder or any member of any such Shareholder’s immediate family, but solely
for estate planning purposes; or (B) upon the death of such Shareholder; or (ii)
if such Shareholder is a partnership or limited liability company, to one or
more partners or members of such Shareholder or to an affiliated corporation
under common control with such Shareholder; provided, however, that any Transfer
referred to in this Section 3(e) shall be permitted only if the transferee
agrees in writing, reasonably satisfactory in form and substance to the Parent
(and, prior to the Effective Time, the Company), to be bound by the terms of
this Agreement. Notwithstanding the foregoing limitations, after receipt of the
Parent Shareholder Approval, any Shareholder will be permitted, subject to
compliance with any other contract or agreement executed by such Shareholder in
connection with the Merger Agreement, including the NOL Preservation Agreement
and that certain Voting and Support Agreement, dated as of even date with, by
and among Parent, the Parent Shareholders and the Company, at any time and from
time to time to Transfer Shareholder’s Covered Shares pursuant to a bona fide
sale into the public market in compliance with applicable securities laws.

 

(f)     Margining of Shares. Each Shareholder hereby agrees that it shall not at
any time pledge any Covered Shares held by it other than the pledge of up to 25%
of the total value as of the time of such pledge of any Covered Shares held by
it as of record as collateral for indebtedness, subject to compliance with the
Second Amended and Restated Lakes Entertainment, Inc. Policy on Avoidance of
Insider Trading.

 

Section 4.     Additional Agreements.

 

(a)     Certain Events. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of
Parent affecting any Shareholder’s Covered Shares or the acquisition of
Additional Owned Shares or other securities or rights of Parent by any
Shareholder or any of its Affiliates, (i) the type and number of such
Shareholder’s Covered Shares shall be adjusted appropriately and (ii) this
Agreement and the obligations hereunder shall automatically attach to any
additional Covered Shares or other securities or rights of Parent issued to or
acquired by such Shareholder or any of its Affiliates.

 

(b)     Additional Owned Shares. Each Shareholder hereby agrees to notify Parent
promptly in writing of the number and description of any Additional Owned Shares
of such Shareholder or its Affiliates (other than Additional Owned Shares issued
to such Shareholder by Parent).

 

 

 
6

--------------------------------------------------------------------------------

 

 

Section 5.       Term. This Agreement shall be effective as of the date hereof
and shall continue in effect until, and shall automatically terminate on, the
earlier of (i) the effective date of termination of the Merger Agreement in
accordance with its terms prior to the Effective Time and (ii) the date that is
three years after the Effective Time; provided, that (A) nothing herein shall
relieve any party hereto from liability for any breach of this Agreement and (B)
this Section 5 and Section 6 shall survive any termination of this Agreement.

 

Section 6.       Miscellaneous.

 

(a)     Entire Agreement. This Agreement (together with Schedule I and Exhibit
A) and the Proxies constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersede all other prior agreements
and understandings, both written and oral, among the parties hereto with respect
to the subject matter hereof.

 

(b)     Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to consummate and
make effective the transactions contemplated hereby. At any other party’s
reasonable request and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby.
Without limiting the foregoing, each Shareholder shall execute and deliver to
the Parent and any of its designees any additional proxies, including with
respect to its Additional Owned Shares, reasonably requested by the Parent in
furtherance of this Agreement.

 

(c)     Assignment; Parties in Interest. A Shareholder shall not assign any of
such Shareholder’s rights under this Agreement, in whole or in part, to any
Person, without first obtaining the prior written consent of Parent (acting with
the approval of its chief executive officer or the Board); provided, however,
that prior to the Effective Time of the Merger, any such assignment may only be
made with the prior written consent of the Company, which is an express third
party beneficiary of this Agreement. This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
assigns, and except as provided elsewhere in this Agreement and in this Section
6(c) with respect to the Company, nothing in this Agreement, express or implied,
is intended to or shall confer upon any other Person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

(d)     Binding Successors. Without limiting any other rights Parent may have
hereunder in respect of any Transfer of any Shareholder’s Covered Shares, each
Shareholder agrees that this Agreement and such Shareholder’s Proxy and the
obligations hereunder and thereunder shall attach to such Shareholder’s Covered
Shares beneficially owned by such Shareholder and its Affiliates and shall be
binding upon any person to which legal or beneficial ownership of such
Shareholder’s Covered Shares shall pass, whether by operation of law or
otherwise, including, without limitation, such Shareholder’s heirs, guardians,
administrators, representatives or successors.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(e)     Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received) (i) upon receipt, if delivered personally or by first class
mail, postage pre-paid, (ii) on the date of transmission, if sent by facsimile
transmission (with confirmation of receipt), or (iii) on the Business Day after
dispatch, if sent by nationally recognized, documented overnight delivery
service, as follows:

 

If to the Company Stockholder:

 

The Blake L. Sartini and Delise F. Sartini Family Trust

6595 S Jones Blvd
Las Vegas, NV 89118

Attn: Joe Stone

Fax: (702) 891-4289

 

If to any Parent Shareholder:

 

At the address and facsimile number set forth against such Parent Shareholder’s
name on Schedule I hereto.

 

If to Parent (prior to the Effective Time):

 

Lakes Entertainment, Inc.

130 Cheshire Lane

Minnetonka, MN 55305

Attn: Timothy Cope and Damon Schramm

Email: tcope@lakesentertainment.com; dschramm@lakesentertainment.com

Fax: (952) 449-7068

 

Copy to (which shall not constitute notice):

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: Daniel R. Tenenbaum

Email: Daniel.Tenenbaum@gpmlaw.com

Fax: (612) 632-4050


If to Parent (after the Effective Time):

 

Golden Entertainment, Inc.

6595 S Jones Blvd
Las Vegas, NV 89118

Attn: Matthew Flandermeyer

Fax: (702) 891-4201

 

 

 
8

--------------------------------------------------------------------------------

 

 

or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other parties hereto in writing in
the manner set forth above.

 

(f)     Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (i) Parent, (ii) the
Company Stockholder and (iii) Parent Shareholders holding a majority of the
total number of Covered Shares then held by the Parent Shareholders.
Notwithstanding the foregoing:

 

 (i)     this Agreement may not be amended or terminated and the observance of
any term of this Agreement may not be waived with respect to any Parent
Shareholder without the written consent of such Parent Shareholder unless such
amendment, termination or waiver applies to all Parent Shareholders in the same
fashion; and

 

  (ii)     any provision hereof may be waived by the waiving party on such
party’s own behalf, without the consent of any other party.

 

Parent shall give reasonably prompt written notice of any amendment, termination
or waiver hereunder to any Parent Shareholder that did not consent in writing
thereto. Any amendment, termination or waiver effected in accordance with this
Section 6(f) shall be binding on each party and all of such party’s successors
and permitted assigns, whether or not any such party, successor or assignee
entered into or approved such amendment, termination or waiver.

 

(g)     Severability. This Agreement shall be deemed severable; the invalidity,
illegality or unenforceability of any term or provision of this Agreement shall
not affect the validity, legality or enforceability of the balance of this
Agreement or of any other term hereof, which shall remain in full force and
effect. If any of the provisions hereof are determined to be invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible.

 

(h)     Remedies. All rights, powers and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any such right, power or remedy by any
party hereto shall not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.

 

(i)     Specific Performance. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached, and that such party would not have an adequate
remedy at law for money damages in such event. Accordingly, it is agreed that
Parent and each Shareholder, without posting any bond or other undertaking,
shall be entitled to an injunction to prevent breaches of this Agreement, and to
specific enforcement of this Agreement and its terms and provisions in any
action instituted in any court of the United States or any state having subject
matter jurisdiction, this being in addition to any other remedy which any such
party is entitled at law or in equity.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(j)     No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
such party’s obligations hereunder, and any custom or practice of the parties at
variance with the terms hereof, shall not constitute a waiver by such party of
such party’s right to exercise any such or other right, power or remedy or to
demand such compliance.

 

(k)     Governing Law. This Agreement, and all matters arising hereunder or in
connection herewith, shall be governed by, and construed in accordance with, the
internal laws of the State of Minnesota without giving effect to the principles
of conflict of laws.

 

(l)     Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the courts of the State of Minnesota sitting in Hennepin County
or in the absence of jurisdiction, of any federal court sitting in Hennepin
County in the State of Minnesota for any actions, suits or proceedings arising
out of or relating to this Agreement or the transaction contemplated hereby,
(ii) agrees not to commence any action, suit or proceeding relating thereto
except in such courts and in accordance with the provisions of this Agreement,
(iii) agrees that service of any process, summons, notice or document by U.S.
registered mail, or otherwise in the manner provided for notices in Section 6(f)
hereof, shall be effective service of process for any such action, suit or
proceeding brought against it in any such court, (iv) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action, suit or proceeding in
such courts and (v) agrees not to plead or claim in any court that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the parties hereto agrees that a final judgment in
any such action, suit or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

(m)     Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(m).

 

(n)     No Limitation. Nothing in this Agreement shall be construed to prohibit
Mr. Sartini, Mr. Berman, any Director Designee or other person who is an officer
or member of the Board from taking any action solely in his or her capacity as
an officer or member of the Board or from taking any action consistent with his
or her fiduciary duties in such capacity.

 

 

 
10

--------------------------------------------------------------------------------

 

 

(o)    Interpretation. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” shall be deemed to be followed by “without limitation” whether
or not they are in fact followed by such words or words of like import. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. No provision of this Agreement shall be interpreted for or against
any party hereto because that party or its legal representatives drafted the
provision. The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not any particular section in which such words appear.

 

(p)    Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

(q)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

(r)     Expenses. Each party shall pay such party’s own expenses incurred in
connection with this Agreement.

 

(s)    Spousal Consent. If any individual Shareholder is married on the date of
this Agreement and is a resident of Arizona, California, Idaho, Louisiana,
Nevada, New Mexico, Texas, Washington, Wisconsin or the Commonwealth of Puerto
Rico, such Shareholder’s spouse shall execute and deliver to Parent a consent of
spouse in the form of Exhibit B hereto (“Consent of Spouse”), effective on the
date hereof. If any individual Shareholder should marry or remarry subsequent to
the date of this Agreement and, at such time, is a resident of Arizona,
California, Idaho, Louisiana, Nevada, New Mexico, Texas, Washington or
Wisconsin, such Shareholder shall within 30 days thereafter obtain his/her new
spouse’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by causing such spouse to execute
and deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.
Notwithstanding the execution and delivery thereof, such consent shall not be
deemed to confer or convey to the spouse any rights in such Shareholder’s
Covered Shares that do not otherwise exist by operation of law or the agreement
of the parties.

 

(t)     No Ownership Interest. Nothing contained in this Agreement shall be
deemed, upon execution, to vest in Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Shareholder’s Covered Shares.
All rights, ownership and economic benefits of and relating to each
Shareholder’s Covered Shares shall remain vested in and belong to such
Shareholder, and Parent shall have no authority to or exercise any power or
authority to direct any Shareholder in the voting of any of such Shareholder’s
Covered Shares, except as otherwise provided herein.

 

 

 
11

--------------------------------------------------------------------------------

 

 

[Signature Pages Follow]

 

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

  LAKES ENTERTAINMENT, INC.                   By: /s/ Timothy Cope        Name:
Timothy Cope       Title: President/CFO                             THE BLAKE L.
SARTINI AND DELISE F. SARTINI FAMILY TRUST                   By:     /s/ Blake
L. Sartini     Blake L. Sartini   Trustee                   By:     /s/ Delise
F. Sartini     Delise F. Sartini   Trustee

 

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 

 

 

 

/s/ Lyle A. Berman                                

 

Lyle A. Berman

 

 

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 

 

BERMAN CONSULTING CORPORATION  

 

 

 

 

 

 

 

 

 

By:

      /s/ Lyle A. Berman  

 

 

Name:

    Lyle A. Berman

    Title:     President, CEO, CFO

 

 

 
15

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 



 

BERMAN CONSULTING CORPORATION
PROFIT SHARING PLAN

 

 

 

 

 

 

 

 

 

By:

      /s/ Lyle A. Berman  

 

 

Name:

    Lyle A. Berman

    Title:     Sole Proprietor



 

 

 
16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 



 

LYLE A. BERMAN REVOCABLE TRUST

 

 

 

 

 

 

 

 

 

By:

      /s/ Lyle A. Berman

 

 

Name:

     Lyle A. Berman

    Title:     Trustee



 

 

 
17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 





 

BRADLEY BERMAN IRREVOCABLE TRUST

 

 

 

 

 

 

 

 

 

By:

      /s/ Neil I. Sell

 

 

Name:

     Neil I. Sell

    Title:     Trustee



 

 

 
18

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 





 

JULIE BERMAN IRREVOCABLE TRUST

 

 

 

 

 

 

 

 

 

By:

      /s/ Neil I. Sell

 

 

Name:

     Neil I. Sell

    Title:     Trustee





 

 

 
19

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 





 

AMY BERMAN IRREVOCABLE TRUST

 

 

 

 

 

 

 

 

 

By:

      /s/ Neil I. Sell

 

 

Name:

     Neil I. Sell

    Title:     Trustee



 

 

 
20

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Shareholders’
Agreement as of the date first above written.

 

 

 





 

JESSIE LYNN BERMAN IRREVOCABLE TRUST

 

 

 

 

 

 

 

 

 

By:

      /s/ Neil I. Sell

 

 

Name:

     Neil I. Sell

    Title:     Trustee



 

 

 
21

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Name and Contact Information for Shareholder

 

Number of Shares of

Parent Common Stock

Beneficially Owned as of

the Date Hereof

           

 

Lyle A. Berman

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

211,739

 

Berman Consulting Corporation

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Attention: Lyle Berman, President

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

211,403

 

Berman Consulting Corporation Profit Sharing Plan

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Attention: Lyle Berman

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

161,500

 

Lyle A. Berman Revocable Trust

One Hughes Center Drive, Unit 606

Las Vegas, NV 89169

Attention: Lyle Berman, Trustee

Email: lberman@lakesentertainment.com

Fax: (952) 449-7033

 

 

1,830,833

 

 

 
22

--------------------------------------------------------------------------------

 

 

 

Bradley Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

334,425

 

Julie Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

334,425

 

 

 
23

--------------------------------------------------------------------------------

 

 

 

Amy Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

293,172

 

Jessie Lynn Berman Irrevocable Trust

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention: Neil I. Sell, Trustee

Email: Neil.Sell@maslon.com

Fax: (612) 642-8337

 

and/or

 

554 Canosa Ave.

Las Vegas NV 89104

Attn: Douglas Dalton, Trustee

Email: dldpoker702@gmail.com

Fax: N/A

 

 

293,172

 

 
24

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF IRREVOCABLE PROXY

 

Effective as of the Effective Time (as defined below), the undersigned
shareholder (“Shareholder”) of Lakes Entertainment, Inc., a Minnesota
corporation (to be renamed Golden Entertainment, Inc. at the Effective Time,
“Parent”), hereby (i) irrevocably grants to, and appoints, Parent, and any
person designated in writing by Parent, and each of them individually, as
Shareholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of Shareholder, to vote all of Shareholder’s
Covered Shares or grant a consent or approval in respect of Shareholder’s
Covered Shares, in accordance with the terms of this Proxy and (ii) revokes any
and all proxies given prior to the Effective Time in respect of Shareholder’s
Covered Shares.

 

This Proxy is granted, effective as of the Effective Time, pursuant to that
certain Shareholders’ Agreement, dated as of the date hereof, by and among
Parent, Shareholder and the other parties thereto (the “Shareholders’
Agreement”). For the purposes of this Proxy, “Covered Shares” means (i) all
shares of common stock, par value $0.01 per share, of Parent (“Parent Common
Stock”) and any other equity securities of Parent which are beneficially owned
by Shareholder or any of its Affiliates (as defined in the Shareholders’
Agreement) as of the Effective Time and (ii) all shares of Parent Common Stock
and any other equity securities of Parent which are beneficially owned by
Shareholder or any of its Affiliates and are acquired after the Effective Time
and prior to the termination of the Shareholders’ Agreement. Shareholder’s
Covered Shares as of the date hereof are set forth on the signature page hereof.

 

Shareholder hereby affirms that the irrevocable proxy set forth in this Proxy is
given in connection with the execution of that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of the date hereof, by and among
Parent, Lakes Golden Acquisition Corporation, a Nevada corporation and a wholly
owned subsidiary of Parent (“Merger Subsidiary”), Sartini Gaming, Inc., a Nevada
corporation (“Sartini Gaming”), and The Blake L. Sartini and Delise F. Sartini
Family Trust, providing, among other things, for the merger of Merger Subsidiary
with and into Sartini Gaming (the “Merger”), and that such irrevocable proxy is
given to secure the performance of the duties of Shareholder under the
Shareholders’ Agreement. References herein to the “Effective Time” refer to the
effective time of the Merger. Shareholder hereby further affirms that the
irrevocable proxy set forth in this Proxy is coupled with an interest and may
under no circumstances be revoked. Shareholder hereby ratifies and confirms all
that such irrevocable proxy may lawfully do or cause to be done by virtue
hereof. Without limiting the generality of the foregoing, this Proxy is executed
and intended to be irrevocable in accordance with the provisions of Section
302A.449 of the Minnesota Business Corporation Act.

 

 

 
25

--------------------------------------------------------------------------------

 

 

The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned at any time after the Effective Time and prior to
the termination of the Shareholders’ Agreement to act as the undersigned’s
attorney-in-fact and proxy to vote Shareholder’s Covered Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to
Shareholder’s Covered Shares (including, without limitation, the power to
execute and deliver written consents), at every annual, special, adjourned or
postponed meeting of the shareholders of Parent and in every written consent in
lieu of such a meeting:

 

 

(A)

in favor of any nominee or director recommended by the Board to be nominated for
election to the Board, and

 

 

(B)

against the removal from the Board of any director previously nominated for
election by the Board (unless such removal is recommended by the Board in
compliance with the terms of this Agreement).

 

All obligations of the undersigned hereunder shall attach to Shareholder’s
Covered Shares and shall be binding upon any person to which legal or beneficial
ownership of such Shareholder’s Covered Shares shall pass, whether by operation
of law or otherwise, including, without limitation, Shareholder’s heirs,
guardians, administrators, representatives or successors.

 

[Signature Page Follows]

 

 

 
26

--------------------------------------------------------------------------------

 

 

Dated:                                                

 

 



 

[SHAREHOLDER]

 

 

 

 

 

 

 

 

 

 



 

Signature

 

 

 

 

 

 

 



 

Printed Name                            

 

 

 

 

 

     

 



 

Address

 

 

                Covered Shares:  



 

 

 

 

Pursuant to the requirements set forth in Section 302A.449, subd. 1 of the
Minnesota Business Corporation Act, Lakes Entertainment, Inc. acknowledges
receipt of this Irrevocable Proxy.

 

 

LAKES ENTERTAINMENT, INC.

 

 

By:                                                                    

Name:

Title:

 

 

 

 

 

[Signature Page to Irrevocable Proxy (Shareholders’ Agreement)]

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Shareholders’ Agreement, dated as of __________________, 2015, to which this
Consent is attached as Exhibit B (the “Agreement”), and that I know the contents
of the Agreement. I am aware that the Agreement contains provisions regarding
the voting and transfer of shares of capital stock of Parent that my spouse may
own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of
Parent subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of Parent shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

 

 

 

Dated:

 

 

 

 

 

 

Name of Shareholder’s Spouse

 

 

 

 

 